Citation Nr: 0522917	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from July 1969 to March 
1972, and from May 1972 to February 1985.  Service in the 
Republic of Vietnam is indicated by the evidence of record.

Service connection for PTSD was denied in an unappealed 
September 2000 RO rating decision.  In an April 2001 rating 
decision, the previous denial of service connection for PTSD 
was confirmed and continued.  Service connection for 
depression was denied.  The veteran filed a notice of 
disagreement in July 2001, and in May 2002 the RO issued a 
statement of the case (SOC), and in June 2002 a supplemental 
statement of the case (SSOC).  The veteran did not file a 
substantive appeal.

In May 2003, the veteran requested that his claims be 
reopened.  By means of a letter dated in August 2003, the RO 
denied the veteran's request to reopen previously-denied 
claims of entitlement to service connection for PTSD and 
major depression.  The veteran indicated disagreement with 
that decision and, after being issued a SOC, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
March 2004.


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied a claim 
of entitlement to service connection for PTSD.  The RO issued 
a SOC in May 2002 and a SSOC in June 2002.  The veteran did 
not perfect an appeal.

2.  The evidence received since the RO's June 2002 SSOC is 
not of such significance that it raises the possibility of 
substantiating the veteran's claim of entitlement to service 
connection for PTSD.

3.  In an April 2001 rating decision, the RO denied a claim 
of entitlement to service connection for major depression.  
The RO issued a SOC in May 2002 and a SSOC in June 2002.  The 
veteran did not perfect an appeal.

4.  The evidence received since the RO's June 2002 SSOC is 
not of such significance that it raises the possibility of 
substantiating the veteran's claim of entitlement to service 
connection for major depression.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, May 2002 SOC and June 
2002 SSOC in which a claim for service connection for PTSD 
was denied are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the June 2002 SSOC is not new 
and material, and the claim of entitlement to service 
connection for PTSD has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The April 2001 rating decision, May 2002 SOC and June 
2002 SSOC in which a claim for service connection for major 
depression was denied are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

4.  The evidence received since the June 2002 SSOC is not new 
and material, and the claim of entitlement to service 
connection for major depression has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for PTSD and for major depression.  Implicit in 
his presentation is the contention that he has submitted new 
and material evidence that is sufficient to reopen his 
claims, which were denied by the RO in an April 2001 rating 
decision.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claims to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001; they are accordingly relevant in the instant case as to 
the veteran's request to reopen his claim for service 
connection for a back disorder, which was received by VA in 
May 2003, subsequent to the delineating date.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This section applies to 
cases, such as this, in which a claimant seeks to reopen a 
previously-denied claim.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
May 2003, describing the type of evidence that would support 
his request to reopen his claims.  In particular, he was 
advised as to what specifically constituted "new evidence," 
and what specifically constituted "material evidence."  He 
was notified, by reference to prior rating decisions, as to 
the evidence already received by VA.  This letter not only 
advised the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2003 VCAA letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, including service medical records, VA Medical Center 
records, and records from other federal agencies, such as the 
Social Security Administration.  He was also advised that VA 
would make reasonable efforts to get relevant records not 
held by a Federal agency, to include records from State or 
local government, private medical care providers, current or 
former employers, ad other non-federal governmental sources.  
He was advised that he was to provide sufficient information 
to enable VA to identify and request relevant records.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the May 2003 letter, the veteran was informed, in a section 
entitled "What the Evidence Must Show to Support Your 
Claim?" of the kinds of evidence he should submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2003 letter advised the veteran 
to "[t]ell us if you know of any additional evidence you 
would like us to consider for the condition(s) addressed by 
this claim."  (Emphasis as in original.)  This request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the May 2003 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board is of course aware of the decision of United States 
Court of Appeals for Veterans Claims (the Court) in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the RO's 
VCAA letter was sent in May 2003, prior to its denial in 
August 2003 of his request to reopen his claims.  The veteran 
was provided with adequate VCAA notice and was allowed to 
respond thereto prior to the adjudication of his claims, and 
the timing requirements of Pelegrini are satisfied.

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  In particular, the veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA should seek.  In particular, he indicated in June 
2003 that he did not have any additional medical evidence to 
submit.  There is no indication that there exists any 
evidence that has a bearing on this case that has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran requested a hearing before the 
Board, but later withdrew that request.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2004). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  Accordingly, the Board will proceed to 
a decision on the merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

In order to establish service connection for PTSD, there must 
be (1) medical evidence diagnosing this disorder; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.
See  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau, 9 Vet. App. at 395-396 (1996); see also Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

Finality/new and material evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. § 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in May 2003, subsequent to this date.  Therefore, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits, but only after ensuring that the 
statutory duty to assist the claimant in developing the facts 
necessary for the claim has been satisfied.  

Factual background

In July 2000, the veteran filed a claim of entitlement to 
service connection for PTSD.  In a September 2000 rating 
decision, the RO denied the claim, following review of the 
veteran's service medical records and reports of post-service 
VA and private medical treatment.  The RO noted that the 
service medical records did not show complaints of or 
treatment for PTSD, with a finding of depression noted in a 
June 1984 medical board examination report.  The post-service 
medical evidence included records showing complaints of 
"nervousness" in August 1994, with VA medical records dated 
indicating treatment in 2000 for mental problems, to include 
possible PTSD.  

In  its September 2000 decision, the RO found, in denying the 
claim, that there was no diagnosis of PTSD nor was there a 
nexus to in-service incidents.  The veteran was notified of 
that decision, and of appellate rights and procedures, by 
means of a letter dated September 23, 2000.  He did not 
appeal.  However, he did amend his claim to include 
depression as well as PTSD.  

In an April 2001 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for depression, 
and it confirmed and continued the denial of the veteran's 
claim of service connection for PTSD.  The RO considered an 
August 2000 VA treatment record indicating a diagnosis of 
major depression.  The RO again concluded that there was no 
evidence that demonstrated that PTSD had been incurred in or 
aggravated by service, no evidence of a current diagnosis of 
PTSD, no credible supporting evidence that the claimed in-
service stressor actually occurred, and no medical evidence 
linking a diagnosis of PTSD to an in-service stressor.

With regard to the claim for service connection for major 
depression, the RO considered both the veteran's service and 
post-service medical records, and noted that, while the 
report of the in-service medical board indicated the presence 
of exogenous depressive symptoms, there was no confirmed 
diagnosis.  The RO also noted that there was no medical 
evidence showing continuous treatment for depression after 
the veteran's discharge from active service in 1985, inasmuch 
as the earliest date he was shown to have been treated for 
depression was May 2000.

The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated April 30, 
2001.  He indicated disagreement with the decision in July 
2001.  

An August 2001 VA medical record includes an impression of 
PTSD, apparently based exclusively on recitations of the 
veteran that he had PTSD.  In March 2002, the veteran 
submitted a report of his alleged stressors, in which he 
stated "Guard duty.  Sniper killed."  A SSOC was issued by 
the RO in May 2002 which continued to deny the claim.  The 
veteran submitted in June 2002 a photograph which appears to 
of be a dead young Oriental man in uniform, referenced by the 
veteran as the dead enemy soldier.  A SSOC was issued in June 
2002 which considered this evidence and continued to deny the 
claims.  No timely substantive appeal was thereafter 
received, rendering the RO's April 2001 rating decision, the 
May 2002 SOC and the June 2002 SSOC final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 and 20.302 
(2004).

In June 2003, the RO received a statement from the veteran in 
which he requested as follows:  "I wish to reopen my case 
for PTSD and depression.  There was a mix up [and] my appeal 
did not go forward."  [There is no indication that there was 
any "mix up" on the part of VA, and the veteran does not 
appear to so contend].  



Analysis

The veteran seeks to reopen previously denied claims of 
entitlement to service connection for PTSD and depression.  
The question before the Board is whether  evidence received 
since the June 2002 SSOC constitutes evidence that is  new 
and material, allowing the claims to be reopened.  See 
38 C.F.R. § 3.156 (2004).

In essence, the PTSD claim was denied in the past because the 
record was devoid of all three elements found in 38 C.F.R. 
§ 3.304(f): PTSD diagnosis, confirmed stressors and medical 
nexus.  The depression claim was denied because although 
there was a current diagnosis of depression, depression was 
not diagnosed in service and because there was no nexus 
demonstrated between the veteran's service and the currently 
diagnosed depression.  

The evidence that has been associated with the veteran's 
claims file since the June 2002 SSOC which denied both claims 
consists of: the veteran's March 2004 NOD, in which he cites 
the picture of the purported enemy soldier as proof of an in-
service stressor; and a December 2004 statement of the 
veteran, in which he stated that he personally killed the 
enemy soldier in the photograph.  These statements are 
reiterative of previous statements which he made concerning 
killing an enemy soldier and are therefore not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).   

The veteran has submitted no evidence since June 2002 other 
than his own statements.  In particular, he has submitted or 
identified no medical evidence which would support his 
contention that he has PTSD and depression which are related 
to his military service.  To the extent that the veteran 
himself continues to contend that he has psychiatric 
disabilities which are related to his military service, these 
are reiterative are his previous contentions and therefore 
are not new.  Moreover, such lay statements as to medical 
matters are not competent and cannot be considered new and 
material as to the question of the relationship between the 
claimed disabilities and service.  Indeed, in Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."  

In short, nothing the veteran has submitted since June 2002 
can be considered to be new, much less material.  The 
veteran's claims fail on that basis.  The claims are not 
reopened, and the benefits sought on appeal remain denied.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD has not been reopened; the benefits sought on appeal as 
to that claim remain denied.

The veteran's claim of entitlement to service connection for 
major depression has not been reopened; the benefits sought 
on appeal as to that claim remain denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


